Case 19-40144     Doc 4     Filed 01/10/19     Entered 01/10/19 16:51:06       Main Document
                                             Pg 1 of 12

                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                         )
                                )                    Case No.
 CHRISTAINIE EVELYN WELLINGTON, )                    Chapter 13
 SSN: XXX-XX-5915               )                    Hearing Date:
                     Debtor(s)  )                    Hearing Loc:
                                )

                                      CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim,          ___ Included
           which may result in a partial payment or no               _X_ Not Included
           payment at all to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,            ___ Included
           nonpurchase-money security interest.                      _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                 ___ Included
                                                                     _X_ Not Included

 Part 1.        NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or
 that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
 rules and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be
 reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
 to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
 confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
 The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
 PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
 SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
 RECEIVES THE CLAIM.

 Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

    (A) $492.00 per month for 54 months.

    (B) $____________ per month for _______ months, then $__________ per month for
        _______ months, then $__________ per month for ________ months.
Case 19-40144       Doc 4    Filed 01/10/19     Entered 01/10/19 16:51:06     Main Document
                                              Pg 2 of 12

   (C) A total of $______.00 through __________, then $______ per month for __ months
   beginning with the payment due in ____________.

 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.

 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:
   CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                             Six months
 3.3       Pay the following sub-paragraphs concurrently:

   (A) Post-petition real property lease payments. Debtor assumes executory contract for real
   property with the following creditor(s) and proposes to maintain payments (which the Debtor
   shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT

    (B) Post-petition personal property lease payments. Debtor assumes executory contract
   for personal property with the following creditor(s) and proposes to maintain payments
   (which the Trustee shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING
                                                                24 months
   (C) Continuing Debt Payments (including post-petition mortgage payments on real
   estate, other than Debtor's residence.) Maintain payments of the following continuing
   debt(s) in accordance with terms of the original contract with any arrearages owed at the time
   of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
   below or as adjusted by the creditor under terms of the loan agreement.
   CREDITOR NAME                MONTHLY PAYMENT

   (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on

                                                  2
Case 19-40144       Doc 4    Filed 01/10/19      Entered 01/10/19 16:51:06     Main Document
                                               Pg 3 of 12

   debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
   below (or as adjusted by creditor under terms of loan agreement) to:
   CREDITOR NAME                 MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
   TruHome Solutions               $1,506.46                                 Debtor

   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
   (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
   the plan, estimated as:
   CREDITOR NAME                         TOTAL AMOUNT DUE              INTEREST RATE

 3.4     Attorney Fees. Pay Debtor's attorney $1,403.00 in equal monthly payments over 18
  months (no less than 12 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5      Pay the following sub-paragraphs concurrently:
    (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
   arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
   period set forth below and with the interest rate identified below, estimated as follows:
   CREDITOR NAME          TOTAL AMOUNT DUE              CURE PERIOD         INTEREST RATE
   TruHome Solutions        $9,000.00                    48 months                0.00%

   (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
   monthly payments over the period set forth below with 6.25% interest:
   CREDITOR                EST BALANCE DUE              REPAY PERIOD         TOTAL w/ INTEREST
   Directors of Estates          $1,800.00                32 months                   $2,032.00

   (C) Secured claims subject to modification. Pay all other secured claims the fair market
   value of the collateral, as of the date the petition was filed, in equal monthly payments over
   the period set forth below with 6.25% interest and with any balance of the debt to be paid as
   non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
   period is set forth below for a claim to be paid under this paragraph, the claim will be paid
   over the plan length.
   CREDITOR                BALANCE DUE       FMV        REPAY PERIOD         TOTAL w/ INTEREST
   Kramer & Frank            $ 532.00    $213,000         32 months                     600.00
   Metro St. Louis Sewer       824.65     213,000         32 months                     931.00

    (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
   to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
   shall be paid in equal monthly installments over the period and with interest as identified
   below:
   CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD        INTEREST RATE

    (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a
   notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an
   allowed claim or any other post-petition fees and costs which the Court allows and orders the
   Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder
   of the plan duration and shall not receive interest.

 3.6     Additional Attorney Fees. Pay $1,500.00 of Debtor's attorney's fees and any
         additional Debtor's attorney's fees allowed by the Court.

                                                    3
Case 19-40144      Doc 4    Filed 01/10/19     Entered 01/10/19 16:51:06         Main Document
                                             Pg 4 of 12

 3.7       Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:
   CREDITOR NAME         EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE

   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):
   CREDITOR              TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE

  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:
   CREDITOR NAME                        TOTAL AMOUNT DUE
  Missouri Dept. of Revenue                     $ 123.11
  St. Louis County Collector                     6,134.22

  3.9    Pay the following sub-paragraphs concurrently:
    (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
   $187,414.00. Amount required to be paid to non-priority unsecured creditors as determined by
   §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
   to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
   guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
   unsecured creditors.

   (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
   following creditor(s). (Choose one).
       X Any deficiency shall be paid as non-priority unsecured debt.
           The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.
   CREDITOR                                            COLLATERAL
   Peritus Portfolio Services/Wollemi                  2015 Buick Enclave
   United Consumer Financial Services                  Kirby Vacuum Cleaner

   (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
   contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
   debt:
   CREDITOR                   CONTRACT/LEASE

 Part 4.         OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.


                                                   4
Case 19-40144       Doc 4    Filed 01/10/19     Entered 01/10/19 16:51:06        Main Document
                                              Pg 5 of 12

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
 applied to the amount owed such claimant.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1

 ________________________________________________________________________________
 ________________________________________________________________________________
 ______________________________________________________________________

 5.2

 ________________________________________________________________________________
 ________________________________________________________________________________
 ______________________________________________________________________

 Part 6.         VESTING OF PROPERTY OF THE ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.




                                                    5
Case 19-40144      Doc 4     Filed 01/10/19     Entered 01/10/19 16:51:06         Main Document
                                              Pg 6 of 12


 Part 7.        CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.




 DATE: January 10, 2019                  DEBTOR:___/s/ Christainie Evelyn Wellington_________
                                                CHRISTAINIE EVELYN WELLINGTON


 DATE: January 10, 2019                        __/s/ Rochelle D. Stanton__________
                                               Attorney for Debtor, Fed Bar #49641MO
                                               ROCHELLE D. STANTON, MO Bar #49641
                                               745 Old Frontenac Square, Ste. 202
                                               Frontenac, MO 63131
                                               (314) 991-1559
                                               (314) 991-1183 Fax
                                               rstanton@rochelledstanton.com



                                  CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing document was filed electronically on
 January 10, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.



                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
 with the United States Bankruptcy Court, and has been served by Regular United States Mail
 Service, first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual
 Notice List and listed below on January 10, 2019.


 Internal Revenue Service
 P.O. Box 7317
 c/o Missouri Cases
 Philadelphia, PA 19101-7317

 Missouri Department of Revenue
 General Counsels Office
 P.O. Box 475, Mail Stop 202
 Jefferson City, MO 65105-0100

                                                   6
Case 19-40144      Doc 4        Filed 01/10/19     Entered 01/10/19 16:51:06   Main Document
                                                 Pg 7 of 12


 United States Attorney
 111 So. Tenth Street
 20th Floor
 St. Louis, MO 63102

 Account Resolution Corp.
 700 Goddard Avenue
 Chesterfield, MO 63005-1100

 AFNI
 1310 Martin Luther King Drive
 P.O. Box 3517
 Bloomington, IL 61702-3427

 AmeriCredit
 P.O. Box 183853
 Arlington, TX 76096-3853

 Anheuser-Busch Employees' Credit Union
 American Eagle Credit Union
 1001 Lynch Street
 Saint Louis, MO 63118

 AT&T
 P.O. Box 5001
 Carol Stream, IL 60197

 Barnes Jewish West County Hospital
 P.O. Box 952941
 Saint Louis, MO 63195-2941

 BJC Healthcare
 P.O. Box 958410
 Saint Louis, MO 63195-8410

 Brentwood Pediatrics, P.C
 1600 S. Brentwood , Ste. 100
 Saint Louis, MO 63144-1301

 Capital Management Services
 726 Exchange Street, Ste. 700
 Buffalo, NY 14210

 Carnival Cruise Lines
 3655 NW 87th Avenue
 Miami, FL 33178

 Charter Communications
 P.O. Box 790086
 Saint Louis, MO 63179




                                                     7
Case 19-40144      Doc 4      Filed 01/10/19     Entered 01/10/19 16:51:06   Main Document
                                               Pg 8 of 12
 City of Ferguson, Missouri
 Photo Enforcement Program
 P.O. Box 22091
 Tempe, AZ 85285-2091

 City of St. Louis
 Photo Enforcement Program
 P.O. Box 790324
 Saint Louis, MO 63179

 City of St. Louis
 Parking Violations Bureau
 P.O. Box 78459
 Saint Louis, MO 63178

 Depaul HC PHY. Billing
 P.O. Box 503913
 Saint Louis, MO 63150-3913

 Directors of Estates at Rivermeadows HOA
 3 Hollenberg Court
 Bridgeton, MO 63044

 Educational Credit Management
 P.O. Box 16408
 Lockbox #8682
 Saint Paul, MN 55116-0408

 Enhanced Recovery Company
 8014 Bayberry Road
 Jacksonville, FL 32256

 Firstsource Advantage
 7650 Magna Dr.
 Belleville, IL 62223

 GC Services Limited
 6330 Gulfton
 Houston, TX 77081

 GM Financial
 c/o Americredit Financial Services
 P.O. Box 183853
 Phoenix, AZ 85062-8143

 JCC St. Louis
 2 Milestone Campus Drive
 Saint Louis, MO 63146

 JNR Adjustment Company
 555 Winderley Place, Ste. 320
 Maitland, FL 32751



                                                   8
Case 19-40144        Doc 4     Filed 01/10/19     Entered 01/10/19 16:51:06   Main Document
                                                Pg 9 of 12
 Kramer & Frank
 9300 Dielman Industrial Dr.
 Saint Louis, MO 63132

 Laclede Gas
 720 Olive Street
 Drawer 2
 Saint Louis, MO 63171

 Linebarger Goggan Blair & Sampson
 Attorneys At Law
 P.O. Box 3856
 Urbandale, IA 50323-3856

 Linebarger Goggan Blair & Sampson
 Attorney At Law
 900 Arion Parkway, Ste. 104
 San Antonio, TX 78216

 MCA Management Company
 Medical-Commercial Audit Inc.
 P.O. Box 480
 High Ridge, MO 63049

 Medical Data Systems, Inc.
 2001 9th Ave., Ste.312
 Vero Beach, FL 32960

 Medical Revenue Services
 P.O. Box 938
 Vero Beach, FL 32961

 Mercy Hospital St. Louis
 P.O. Box 504856
 Saint Louis, MO 63150-4856

 Metropolitan St. Louis Sewer District
 2350 Market Street
 Saint Louis, MO 63103

 Missouri Dept. of Revenue
 P.O. Box 475
 Jefferson City, MO 65105

 National Healthcare Coll
 700 Spirit of St. Louis Blvd., Ste. B
 Chesterfield, MO 63305

 NELNET
 3015 S. Parker Road, Ste. 400
 Aurora, CO 80014




                                                    9
Case 19-40144        Doc 4    Filed 01/10/19 Entered 01/10/19 16:51:06   Main Document
                                            Pg 10 of 12
 North County Emerg. Phys., LLP
 75 Remittance Drive, Ste. 1151
 Chicago, IL 60675-1151

 Peritus Portfolio Services/Wollemi
 P.O. Box 141419
 Irving, TX 75014-1419

 PNC Bank, National Association
 T7-UCHY-01-3
 P.O. Box 2155
 Rocky Mount, NC 27802-2155

 Portfolio Recovery Assoc.
 P.O. Box 12914
 Norfolk, VA 23541

 Premier Bankcard, LLC
 Jefferson Capital Systems, LLC Assignee
 P.O. Box 7999
 Saint Cloud, MN 56302-9617

 Social Security Administration
 Great Lakes Program Service Center
 600 West Madison Street
 Chicago, IL 60661-2474

 Specified Credit Association, Inc.
 2388 Schuetz Road, Ste. A-100
 Saint Louis, MO 63146

 Speedy Cash
 PO Box 780408
 Wichita, KS 67278

 Sprint Nextel
 P.O. Box 3326
 Attn: Bankruptcy Dept.
 Englewood, CO 80155-3326

 SSM Healthcare
 3232 West Royal Lane
 Irving, TX 75063-3105

 St. Louis County Collector of Revenue
 41 S. Central Ave.
 c/o R.H. Robison
 Saint Louis, MO 63105

 Texas Guaranteed Student Loan
 P.O. Box 201725
 Austin, TX 78720



                                               10
Case 19-40144       Doc 4        Filed 01/10/19 Entered 01/10/19 16:51:06   Main Document
                                               Pg 11 of 12
 Transworld Systems Inc
 P.O. Box 15520
 Wilmington, DE 19850

 TruHome Solutions, LLC
 9601 Legler Road
 Lenexa, KS 66219

 U.S. Bank Reserve Line
 P.O. Box 5227
 Cincinnati, OH 45201

 U.S. Dept. of HUD
 451 7th Street S.W.
 Washington, DC 20410

 UCB Collection
 5620 Southwyck Blvd.
 Toledo, OH 43614-1501

 United Consumer Fin Svc
 865 Bassett Rd.
 Westlake, OH 44145

 United Consumer Financial Services
 P.O. Box 856290
 Louisville, KY 40285-6290

 United Credit & Collection
 512 Madison St./P.O. Box 1075
 Saint Charles, MO 63301-2748

 US Bank
 P.O. Box 108
 Saint Louis, MO 63166

 Verizon Wireless
 P.O. Box 26055
 Minneapolis, MN 55426

 Vital Recovery Services, Inc.
 P.O. Box 923747
 Norcross, GA 30010-3748

 Washington University Physicians
 P.O. Box 502432
 Saint Louis, MO 63150-2432




                                                  11
Case 19-40144   Doc 4   Filed 01/10/19 Entered 01/10/19 16:51:06     Main Document
                                      Pg 12 of 12



          Sworn and executed under penalty of perjury this 10th day of January, 2019 at
 Frontenac, Missouri.


                                         ______/s/Rochelle Stanton_______________
                                         ROCHELLE D. STANTON, MO Bar #49641
                                         Attorney for Debtor, Fed.Bar #49641MO
                                         745 Old Frontenac Square, Ste. 202
                                         Frontenac, MO 63131
                                         (314) 991-1559/ (314) 991-1183 Fax
                                         rstanton@rochelledstanton.com




                                           12
